DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (U.S. PGPUB. 2010/0202860 A1) in view of Gang et al. (U.S. PGPUB. 2013/0102155 A1) and Yamanishi (U.S. Pat. 5,322,605) and Inagawa (U.S. Pat. 8,097,133).
INDEPENDENT CLAIM 1:
Regarding claim 1, Reed et al. teach a processing tool (100) comprising: a chamber body; a pedestal (109) in the chamber body, wherein the pedestal is displaceable, and wherein the pedestal has a first surface and a second surface opposite the first surface; a first gas port (103) for supplying gasses into the chamber body; a first exhaust (104) positioned above the first surface of the pedestal, wherein the first exhaust (104) passes through a sidewall of the chamber body; a second gas port (105) for supplying gasses into the chamber body; and a second exhaust (106) positioned below the second surface of the pedestal. (Paragraphs 0028, 0030, 0046; Figs. 1, 2)
The difference between Reed et al. and claim 1 is that the first gas port (103) passing through a top surface of the chamber body is not discussed (Claim 1) and wherein the second gas port passes through a bottom surface of the chamber body, the bottom surface opposite the top surface is not discussed (Claim 1) and wherein the pedestal extends vertically over the second gas port is not discussed (Claim 1).
Regarding the first gas port (103) passing through a top surface of the chamber body (Claim 1), Gang et al. teach that in standard chambers the gas is supplied into the vacuum enclosure either by circumference injectors/nozzles 130, by central nozzle 135, or both. The central nozzle passes through the top surface of the chamber body. (Paragraph 0009; Fig. 1) Regarding wherein the second gas port passes through a bottom surface of the chamber body, the bottom surface opposite the top surface (Claim 1), Yamanishi teaches providing a second gas port through a bottom surface of the chamber body, the bottom surface opposite the top surface. (Figs. 1, 4; Column 4 lines 6-22)

    PNG
    media_image1.png
    530
    658
    media_image1.png
    Greyscale

Regarding wherein the pedestal extends vertically over the second gas port (Claim 1), Inagawa teaches that a pedestal extending vertically over the second gas port.  (See Fig. 2)  One of ordinary skill in the art would utilize this teaching in to arrive at:

    PNG
    media_image2.png
    784
    833
    media_image2.png
    Greyscale

It would therefore be obvious to modify Reed et al. by utilizing the features of Gang et al. because locating gas inlets on the side of the chamber, the top of the chamber or both are equivalent and provides gas to the chamber to treat the substrate.
It would be obvious to modify Reed et al. by utilizing the features of Yamanishi because it allows for providing separate locations for providing reactive and discharge gases such as argon.
It would be obvious to modify Reed et al. by utilizing the features of Inagawa because it allows for providing gases to the chamber.  (Column 1 lines 39-41)
DEPENDENT CLAIM 2:
Regarding claim 2, Reed et al. teach wherein an edge of the pedestal is separated from surfaces of the chamber body. (Fig. 2)
DEPENDENT CLAIM 3:
Regarding claim 3, Reed et al. teach further comprising a cross contamination feature that interfaces with the pedestal. (Fig. 2 -107)
DEPENDENT CLAIM 4:
Regarding claim 4, Reed et al. teach wherein the pedestal directly contacts the cross- contamination feature. (Fig. 2 -107)
DEPENDENT CLAIM 7:
Regarding claim 7, Reed et al. teach wherein the first gas port supplies first processing gasses into the chamber body for a high-pressure processing operation. (Paragraphs 0056-0057; Fig. 2 — greater than 2 Torr)
DEPENDENT CLAIM 8:
Regarding claim 8, Reed et al. teach wherein the high-pressure processing operation comprises a processing pressure greater than 1 Torr. (Paragraphs 0056-0057; Fig. 2 — greater than 2 Torr)
DEPENDENT CLAIM 9:
Regarding claim 9, Reed et al. teach wherein the second gas port supplies second processing gasses into the chamber body for a low-pressure processing operation. (Paragraph 0046)
DEPENDENT CLAIM 10:
Regarding claim 10, Reed et al. teach wherein the low-pressure processing operation is less than 1 Torr. (Paragraph 0046)
DEPENDENT CLAIM 11:
Regarding claim 11, Reed et al. teach wherein the second gas port further supplies an inert gas into the chamber body during a high-pressure processing operation, wherein the inert gas comprises one or more of Ar, He, and N2. (Paragraph 0059 — N2)
It would therefore be obvious to modify Reed et al. by utilizing the features of Gang et al. because locating gas inlets on the side of the chamber, the top of the chamber or both are equivalent and provides gas to the chamber to treat the substrate.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Gang et al. and Yamanishi et al. as applied to claims 1-4, 7-11 above, and further in view of Ikeda (U.S. Pat. 5,183,547)
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the pedestal is separated from the cross- contamination feature by an elastomer seal.
Regarding claim 5, Ikeda teaches utilizing an o ring to seal the pedestal from the load chamber. (See Column 8 lines 25-31)
The motivation for utilizing an elastomer seal such as an o ring is that it allows maintaining an air tight state between the two chambers. (Column 8 lines 25-31)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Reed et al. by utilizing the features of Ikeda because it allows for maintaining an air tight seal between the two chambers.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. in view of Gang et al. and Yamanishi as applied to claims 1-4, 7-11 above, and further in view of Dubs et al. (U.S. Pat. 6,899,795).
DEPENDENT CLAIM 6:
The difference not yet discussed is an off-axis chamber portion, wherein the off-axis chamber portion comprises a sputtering target.
Regarding claim 6, Dubs et al. teach an off-axis chamber portion, wherein the off-axis chamber portion comprises a sputtering target. (See Abstract; Fig. 6)
The motivation for utilizing the features of Dubs et al. is that it allows for achieving high coating rates. (Column 1 line 63)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Reed et al. by utilizing the features of Dubs et al. because it allows for achieving high coating rates.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (U.S. Pat. 5,244,554) in view of Yamanishi (U.S. Pat. 5,322,605).
INDEPENDENT CLAIM 18:
Regarding claim 18, Yamagata et al. teaches a processing tool, comprising: a chamber body; a high-pressure sub-volume in the chamber body; a low-pressure sub-volume in the chamber body, wherein the low-pressure sub-volume is laterally adjacent to the high-pressure sub-volume; and a displaceable pedestal for supporting a substrate in the chamber body. (Fig. 1, 2; Column 4 lines 30-68; Column 5 lines 1-7)

    PNG
    media_image3.png
    346
    653
    media_image3.png
    Greyscale

The difference not yet discussed is the chamber body comprising a gas port for supplying gasses into the chamber body, wherein the gas port passes through a bottom surface of the chamber body, the bottom surface opposite a top surface of the chamber body is not discussed and wherein the displaceable pedestal extends vertically over the gas port.
Regarding the gas port passing through a bottom surface of the chamber body, the bottom surface opposite a top surface of the chamber body (Claim 18), Yamanishi teaches providing a second gas port through a bottom surface of the chamber body, the bottom surface opposite the top surface. (Figs. 1, 4; Column 4 lines 6-22)

    PNG
    media_image4.png
    514
    666
    media_image4.png
    Greyscale

It would be obvious to modify Yamagata et al. by utilizing the features of Yamanishi because it allows for providing separate locations for providing reactive and discharge gases such as argon. 
Regarding wherein the pedestal extends vertically over the second gas port (Claim 18), Inagawa teaches that a pedestal extending vertically over the second gas port.  (See Fig. 2)  One of ordinary skill in the art would utilize this teaching to arrive at:

    PNG
    media_image2.png
    784
    833
    media_image2.png
    Greyscale

It would therefore be obvious to modify Reed et al. by utilizing the features of Gang et al. because locating gas inlets on the side of the chamber, the top of the chamber or both are equivalent and provides gas to the chamber to treat the substrate.
DEPENDENT CLAIM 19: 
Regarding claim 19, Yamagata et al. teach wherein the low-pressure sub-volume is distinct from the high-pressure sub-volume. (See Fig. 1) 

DEPENDENT CLAIM 20: 
Regarding claim 20, Yamagata et al. teach wherein the processing tool further comprises: a first exhaust for operation when the pedestal is in a first position for processing operations implemented in the high-pressure sub-volume; and a second exhaust for operation when the pedestal is in a second position for processing operations implemented in the low-pressure sub- volume. (See Fig. 1 — pump 21, pump 22)
Therefore, it would have been obvious to modify Yamagata et al. by utilizing the features of Yamanishi because it allows for providing separate locations for providing reactive and discharge gases such as argon.
Response to Arguments
Applicant's arguments filed May 3, 2022 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach the pedestal extends vertically over the second gas port, it is argued that the Inagawa teaches a pedestal extending vertically over the second gas port.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 27, 2022